DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2021, has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of Claims 9–20, non-elected without traverse, on June 26, 2020.  Accordingly, claims 9–20 are cancelled below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Won Suk Hwang (69,501) on March 5, 2021.

The application has been amended as follows: 
In Claim 1:
Claim 1 (Currently Amended) A display apparatus comprising:
a light generator configured to output light; and
a display panel configured to display an image and comprising a color filter layer,
wherein the color filter layer comprises a first color filter layer disposed on a first concentration area and a second color filter layer disposed on a second concentration area, and wherein:
the first color filter layer comprises first scatterers provided at a first concentration to define the first concentration area,
the second color filter layer comprises second scatterers provided at a second concentration to define the second concentration area, the second concentration being different from the first concentration, 
the first color filter layer comprises a first color filter of a first color, and
the second color filter layer comprises a second color filter of the first color.




Claim 8 (Currently Amended) The display apparatus of claim 1, wherein the first and second scatterers comprise quantum dots, or scattering particles comprising titanium dioxide.

In Claims 9–20:
Claims 9–20 are CANCELLED.

Allowable Subject Matter
Claims 1–6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, US 2012/0113672 (e.g., paragraph [0201]) teaches setting a concentration of scatterers to be different in respective red, green, and blue areas to achieve a desired white point or adjust color or brightness; US 2016/093677 (e.g., Figs. 2 and 3 and their corresponding descriptions) teaches that the concentration in specific color regions can be adjusted.
However, the prior art of record fails to disclose, and would not have rendered obvious, the features recited in Claim 1, taken together as a whole, including that “the first color filter layer comprises a first color filter of a first color, and the second color filter layer comprises a second color filter [also] of the first color,” for example, as illustrated in Applicant’s Fig. 11.  Claims 2–6 and 8 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RYAN CROCKETT/Primary Examiner, Art Unit 2871